               Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00029-JAM
12                                Plaintiff,             STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING PLEA
13                          v.                           HEARING; FINDINGS AND ORDER
14   MITCHELL VANBEEK,                                   DATE: November 17, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17
                                                 BACKGROUND
18
            On February 7, 2019, a federal grand jury charged Mitchell Vanbeek (“defendant”) with
19
     violations of 18 U.S.C. § 371 – Conspiracy to Commit Mail Fraud and Access Device Fraud; 18 U.S.C.
20
     § 1341 – Mail Fraud; 18 U.S.C. § 1029(a)(2) – Access Device Fraud; and 18 U.S.C. § 1028A(a)(1) –
21
     Aggravated Identity Theft. ECF 1. On November 4, 2020, the defendant, through counsel, notified the
22
     Court that he was prepared to enter a guilty plea, and the matter was set for a change of plea hearing on
23
     November 10, 2020. ECF 54, 55. This hearing was subsequently continued one week, to November 17,
24
     2020, at the request of defense counsel. ECF 56, 57.
25
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
26
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
27
     District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot
28

      STIPULATION REGARDING CHANGE OF PLEA HEARING       1
               Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 2 of 6


 1 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

 2 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

 3 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 4          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 5 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 6 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 7 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 8          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 9 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

10 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

11 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

12 Chief Judge of this District, per General Order 620, reaffirmed these findings and authorized

13 videoconferencing under the CARES Act for another 90 days. On September 30, 2020, the Chief Judge

14 of this District, per General Order 624, again reaffirmed these findings and authorized video-

15 conferencing under the CARES Act for another 90 days. Accordingly, the findings of the Judicial

16 Conference and General Orders 614, 620, and 624 establish that sentencings cannot take safely take

17 place in person.

18           In order to authorize plea hearings by remote means, however, the CARES Act—as currently

19 implemented by General Order 624—also requires district courts in individual cases to “find[], for

20 specific reasons, that a felony plea or sentencing in that case cannot be further delayed without serious

21 harm to the interests of justice.” General Order 624 further requires that the defendant consent to remote

22 proceedings. Finally, the remote proceeding must be conducted by videoconference unless

23 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

24 teleconference.

25          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

26 General Order 624 has been satisfied in this case. They request that the Court enter an order making the

27 specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

28 further set forth below, the parties agree that:

      STIPULATION REGARDING CHANGE OF PLEA HEARING       2
                 Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 3 of 6


 1          1)      The plea hearing in this case cannot be further delayed without serious harm to the

 2 interest of justice, given the public health restrictions on physical contact and court closures existing in

 3 the Eastern District of California, and the parties’ mutual desire to resolve the case expeditiously as the

 4 defendant is in custody pending trial in this matter and has indicated that he is ready to enter a guilty

 5 plea and resolve this matter; and

 6          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 7 by videoconference and counsel joins in that waiver.

 8                                                STIPULATION

 9          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

10 through defendant’s counsel of record, hereby stipulate as follows:

11          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

12 to exist in California on March 4, 2020.

13          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

14 National Emergency in response to the COVID-19 pandemic.

15          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

16 other public health authorities have suggested the public avoid social gatherings in groups of more than

17 10 people and practice physical distancing (within about six feet) between individuals to potentially

18 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

19 and no vaccine currently exists.

20          4.      These social distancing guidelines – which are essential to combatting the virus – are

21 generally not compatible with holding in-person court hearings.

22          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

23 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

24 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

25 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

26 commence before May 1, 2020.

27          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

28 in the Eastern District of California to the public. It further authorized assigned district court judges to

       STIPULATION REGARDING CHANGE OF PLEA HEARING       3
                 Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 4 of 6


 1 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 2 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 3 pandemic.

 4          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 5 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 6 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 7 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 8 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 9 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

10 district judges; two of those positions are currently vacant). The report further explained that a backlog

11 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

12 of individuals.

13          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

14 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

16 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

18 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

19 hearings now, this District will be in a better position to work through the backlog of criminal and civil

20 matters once in-person hearings resume.

21          11.      The change of plea hearing in this case accordingly cannot be further delayed without

22 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

23 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

24 every Judge in this District, when normal operations resume.

25          12.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

26 teleconference. Counsel joins in this consent.

27 ///

28 ///

       STIPULATION REGARDING CHANGE OF PLEA HEARING        4
              Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 5 of 6


 1          13.     Conducting the change of plea hearing by videoconference is furthermore appropriate in

 2 this case given the defendant’s desire to plead guilty and the parties’ mutual desire to resolve this matter

 3 expeditiously.

 4

 5 IT IS SO STIPULATED.

 6
     Dated: November 12, 2020                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ AMY SCHULLER
 9                                                           HITCHCOCK
                                                             AMY SCHULLER
10                                                           HITCHCOCK
                                                             Assistant United States Attorney
11

12
     Dated: November 12, 2020                                /s/ KYLE KNAPP
13                                                           KYLE KNAPP
14                                                           Counsel for Defendant
                                                             MITCHELL VANBEEK
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING CHANGE OF PLEA HEARING       5
                Case 2:19-cr-00029-JAM Document 61 Filed 11/13/20 Page 6 of 6


 1                                         FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that:

 4                 a)     The change of plea hearing in this case cannot be further delayed without serious

 5         harm to the interest of justice; and

 6                 b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act, General Order 616, and General Order 624, the change of plea hearing in this case

10 will be conducted by videoconference.

11 ///

12 ///

13 ///

14 IT IS SO FOUND AND ORDERED this 12th day of November, 2020.

15
                                                             /s/ John A. Mendez
16                                                           THE HONORABLE JOHN A. MENDEZ
                                                             UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING CHANGE OF PLEA HEARING       6
